SUMMARY ORDER

Petitioner Zhongtao Wang, a native and citizen of China, seeks review of the January 25, 2006 order of the BIA denying his motion to reopen. In re Zhongtao Wang, No. A73 596 397 (B.I.A. Jan. 25, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id. at 233-34.
With limited exceptions, an alien may file only one motion to reopen deportation proceedings, and that motion must be filed no later than 90 days after the date of the decision being challenged. See 8 C.F.R. § 1003.2(c)(2). Because Wang’s October 2005 motion was his second motion to reopen, and because it was filed more than 90 days after the date of the BIA’s January 2003 merits decision, the BIA’s denial of the motion as both time and number-barred was not an abuse of discretion. See id.; Kaur, 413 F.3d at 233-34.
To the extent that Wang asks us to review the BIA’s decision to decline to invoke its sua sponte authority to reopen deportation proceedings — as it did in In re X-G-W-, 22 I. & N. Dec. 71, 73 (BIA 1998) — we lack jurisdiction to consider his petition. See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).